Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 11/14/22.
Response to Amendment
The examiner acknowledges the amendment of claims 1,11,15 and the cancellation of claims 2, 13, and 17. 

Response to Arguments
          Regarding applicant’s argument regarding the limitation of the door is not locked in a case where a predetermined condition is satisfied when the door is closed. It is the examiner’s position that the reference of Shell teaches the door is locked in a case where the door is closed (the door is automatically closed and locked after a paid session is initiated, Paragraph 049) and also teaches the door is not locked in a case where the door is closed inside a reservation period of the booth the user has the ability to lock or unlock the door during the reservation time, paragraph 066).
	Regarding applicant’s argument regarding claim 16, the reference of Shell teaches the door is locked in a case where the door is closed (the door is automatically closed and locked after a paid session is initiated, Paragraph 049) and also teaches the door is not locked in a case where the door is closed inside a reservation period of the booth the user has the ability to lock or unlock the door during the reservation time, paragraph 066). Applicant’s argument with respect to the reference of Li is moot in view of the new ground of rejection. 

	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,10, 16,18-20,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shell US Patent Application Publication 20190177993


        Regarding claim 1, Shell teaches a booth comprising: an openable door (paragraph 049); and a locking mechanism that locks the door (paragraph 049-050), wherein the booth is reservable (paragraph 09,064); the door is locked in a case where the door is closed (the door is automatically closed and locked after a paid session is initiated, Paragraph 049), and the door is not locked in a case where a predetermined condition is satisfied when the door is closed (the user has the ability to lock or unlock the door during the reservation time, paragraph 066); wherein the door is not locked in a case where the door is closed inside a reservation period of the booth the user has the ability to lock or unlock the door during the reservation time, paragraph 066).
        Regarding claim 10, Shell teaches the booth is reservable (paragraph 09,064), and the door is locked when a reservation end time of the booth is reached while the booth is not locked (the door is automatically closed and locked after a paid session is initiated, Paragraph 049),
       Regarding claim 16, Shell teaches a booth comprising: an openable door (paragraph 048,050); and an unlocking mechanism that unlocks the door (paragraph 067), wherein the door is unlocked in a case where a predetermined first condition is satisfied (the user is given a PIN code, for unlocking the door after reservation representing the initial unlocking, paragraph 095), and after the first condition is satisfied and the door is unlocked, the door is also unlocked in a case where a second condition different from the first condition is satisfied; wherein the second condition is not satisfied before the first condition is satisfied (the PIN code is used unlocking the door when the door is auto-lock upon exit, paragraph 095).
          Regarding claim 18, Shell teaches the first condition is a case where an unlock instruction is given by portable equipment carried by a user (paragraph 066), and the door is unlocked in the case where the unlock instruction is given by the portable equipment (paragraph 066), and after the unlock instruction is given by the portable equipment and the door is unlocked, the door is also unlocked in a case where a condition other than the condition of the unlock instruction from the portable equipment is satisfied (the PIN code is used unlocking the door when the door is prior auto-lock upon exit, paragraph 095).
        Regarding claim 19, Shell teaches the second condition is a case where user information obtained from a user on an outside of the booth satisfies a predetermined condition (the PIN code is used unlocking the door when the door is prior auto-lock upon exit, paragraph 095) , and after the unlock instruction from the portable equipment is given, the first condition is satisfied, and the door is unlocked, the door is also unlocked in a case where the user information satisfies the predetermined condition (door is unlocked during time of the reservation, paragraph 066).
        Regarding claim 20, Shell teaches the user information is information obtained from a body of a user on an outside of the booth, and after the unlock instruction from the portable equipment is given, the first condition is satisfied, and the door is unlocked, the door is also unlocked in a case where the information obtained from the body of the user on the outside of the booth satisfies the predetermined condition (the PIN code is used unlocking the door when the door is prior auto-lock upon exit, paragraph 095).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shell US Patent Application Publication 20190177993 in view of Sharpe US Patent Application Publication 20150179012.
        Regarding claim3, Shell is silent on teaching the door is locked after the reservation period ends. Sharpe in an analogous art teaches the door is locked after the reservation period ends (fig. 4, paragraph 0013, 0023, 0027, 0061).
	It would have been obvious to one of ordinary skill in the art to modify the system of Shell as disclosed by Sharpe because such modification improves the security of the booth by reducing the chance of unauthorized or unscheduled access. 
         Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shell US Patent Application Publication 20190177993 in view of Stern et al. US Patent Application Publication 20210067969. 
	Regarding claim 4, Shell teaches providing the ability to lock or unlock the booth (paragraph 066) but is not explicit in teaching the door is not locked in a case where the door is closed while the booth is in an unoccupied state. Stern in an analogous art teaches a lock defaulting to an unlock state after access is completed (paragraph 070-071).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shell as disclosed by Stern because such modification represents an improvement over the system of Stern by providing additional options for configuring the lock. 
	Regarding claim 5, Shell teaches the door is locked in a case where a predetermined amount of time elapses from when the door is closed while the booth is in an unoccupied state (upon completion of the session, the door is locked, paragraph 049).
            Regarding claim 6, Shell teaches the booth is reservable, and the door is locked when a reservation end time of the booth is reached while the booth is in an unoccupied state (paragraph 049).
        Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shell US Patent Application Publication 20190177993
	Regarding claim 7-8, Shell teaches the user has the ability to lock or unlock the door during the reservation time (paragraph 066) but is not explicit in teaching the door is not locked in a case where the door is closed while belongings of a user who uses the booth are inside the booth. It would have been obvious to one of ordinary skill in the art for the door to be locked or unlock in a case where the door is closed while belongings of a user who uses the booth are inside the booth in order to provide the desired level of security appropriate for his/her belongings. 
        Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shell US Patent Application Publication 20190177993 in view of Kurpinski US Patent Application Publication 20070216517.

        Regarding claim 9, Shell teaches the door is unlocked in a case where an unlock instruction is given by portable equipment carried by a user of the booth (mobile phone, paragraph 0066,0093-0095,0100) but is silent on teaching the door is not locked in a case where the opened door is closed while the user not carrying the portable equipment is on an outside of the booth. Kurpinski in an analogous art teaches an automatic door locking system (title,
abstract) automatically unlocking doors when approach of portable equipment (fob/key)
is detected (para 0020-0023) corresponding to unlocking instruction from portable
equipment. When a door is opened in step 82, then closed in step 84, then no exterior
key detected in step 94,98 and key/fob inside in steps 104,106 then doors are unlocked in
step 112 (fig 2, para 0035-0040) A warning chirp alerts the user to retrieve the key/fob
(step 114 in fig 2, para 0040).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Shell so that the door is not locked in a case where the opened door is closed while the user not carrying the portable equipment is on an outside of the booth because such modification represents an improvement in the management of the access control system and prevent the accidental locking of the key device inside the booth.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 11-12 and 14-15, the prior art of record is silent on teaching the door is double locked as the information for reminding the user to take the portable equipment. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERNAL U BROWN/Primary Examiner, Art Unit 2683